Citation Nr: 0929829	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  98-10 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a Entamoeba coli 
(E. coli) and stomach pain and nausea, claimed as due to an 
undiagnosed illness.

2.  Entitlement to service connection for eczema, claimed as 
an undiagnosed skin rash.

3.  Entitlement to service connection for osteoarthritis 
and/or fibrositis and radiculopathy of the cervical and 
lumbar spine, claimed as chronic muscle and joint aches due 
to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to 
March 1974, from July 1974 to July 1976, and from January 
1991 to December 1991, including service in Southwest Asia 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in November 2004.  
He testified before the undersigned in a central office 
hearing which was conducted in January 2006.  

The issues on appeal were previously before the Board in 
March 2006 when they were remanded for additional evidentiary 
development.  Also before the Board in March 2006 was a claim 
of entitlement to service connection for a low back disorder 
which was granted.  This issue is no longer in appellate 
status.  

At the time of the prior Board remand in March 2006, the 
issue concerning service connection for fatigue was styled on 
the title page as being entitlement to service connection for 
fatigue, claimed as due to an undiagnosed illness, to include 
a claim of entitlement to service connection for adjustment 
disorder.  However, just prior to that remand, a hearing was 
conducted by the undersigned in January 2006 where the 
Veteran and his representative specifically indicated that 
they were not pursing any claim of entitlement to service 
connection for a psychiatric disorder.  The issue pertaining 
to the fatigue claim has been changed on the title page to 
reflect the Veteran's wish to drop his psychiatric claim.  

The issue of entitlement to service connection for eczema, 
claimed as a skin rash, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  The veteran does not suffer from a chronic undiagnosed 
disorder manifested by stomach pain and nausea related to his 
active duty service.  

2.  Entamoeba coli infection and residuals were noted after 
service and have not been linked to active duty service by 
competent evidence.  

3.  The veteran does not suffer from a chronic undiagnosed 
disorder manifested by muscle aches and joint aches related 
to his active duty service.  

4.  The preponderance of the competent evidence of record 
demonstrates that osteoarthritis (other than that related to 
disorders for which service connection has already been 
granted) and fibrositis have not been linked to the Veteran's 
active duty service.

5.  The Veteran does not suffer from a chronic undiagnosed 
disorder manifested by fatigue related to his active duty 
service.  


CONCLUSIONS OF LAW

1.  A disorder manifested by chronic stomach pain and nausea, 
to include Entamoeba coli infection and any residuals, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.310, 3.317 (2008).

2.  A disorder manifested by chronic muscle aches and joint 
aches was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2008).

3.  A disorder manifested by chronic fatigue was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities on appeal decided 
herein.  Specifically, the discussions in February 2004 and 
April 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for the disabilities on appeal to include 
as due to undiagnosed illness.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes the Veteran's 
representative has specifically cited several time to 
38 C.F.R. § 3.317 in his September 2005 statement and also 
referenced this cite at the time of the January 2006 hearing 
conducted by the undersigned.  The Board finds the Veteran 
via his representative has actual knowledge of the 
requirements to establish service connection based on 
disabilities due to undiagnosed illnesses.  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the February 2004 and April 2006 
VCAA letters and he was also provided with notice of the 
types of evidence necessary to establish an effective date or 
a disability evaluation for the issues on appeal in the April 
2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  

VA opinions with respect to the issues on appeal were 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file.  
The opinions consider all of the pertinent evidence of 
record, to include current VA medical and private records as 
well as the service treatment records and the Veteran's self-
reported medical history, and provide rationales for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal decided herein has 
been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In April 
2009, the Veteran informed VA that he had no other 
information or evidence to submit in support of the claims.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and Credibility

The Veteran contends that he has various disorders which he 
opines are due to an undiagnosed disability related to his 
Persian Gulf service.  With regard to lay evidence, the Board 
must initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although a veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, a veteran is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues on appeal do not involve simple medical 
assessments.  See Jandreau; see also Woehlaert.  The Veteran 
is not competent to provide more than simple medical 
observations.  Thus, the Veteran's lay assertions are not 
competent or sufficient to provide evidence of a link between 
the currently existing disorders and his active duty service.  

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).


Entitlement to service connection for Entamoeba coli (E. 
coli) and stomach pain and nausea, claimed as due to an 
undiagnosed illness

Initially, the Board notes that the Veteran served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War and is a Persian Gulf Veteran.

In April 1995, the Veteran submitted a claim, in part, for 
nausea which he opined was due to an undiagnosed illness from 
his service in the Persian Gulf.  The Board finds that 
service connection is not warranted for a disorder manifested 
by stomach pain and nausea due to an undiagnosed illness.  A 
review of the evidence of record demonstrates that the 
Veteran has reported problems with stomach pain and nausea 
but these have been attributed to known clinical diagnoses 
including entamoeba coli, dyspepsia, intestinal polyps, 
lactose intolerance, and gastroesophageal reflux.

On a Report of Medical History which was completed in May 
1991, the Veteran denied having or ever having had frequent 
indigestion, or stomach or intestinal trouble.  On a report 
of the Southwest Asia Demobilization/Redeployment examination 
which was also completed in May 1991, he denied having 
stomach or belly pain and nausea.  

Clinical evaluation of all pertinent systems was determined 
to be normal at the time of a May 1991 redeployment 
examination.  An examination of the anus and rectum was not 
performed.  

On a Report of Medical History completed in November 1991, 
the Veteran denied having or ever having had frequent 
indigestion, or stomach or intestinal trouble.  On a report 
of the Southwest Asia Demobilization/Redeployment examination 
which was also completed in November 1991, he denied having 
stomach or belly pain and nausea.  

No pertinent abnormalities were noted on the report of a 
November 1991 demobilization examination.  Clinical 
evaluation of all systems, with the exception of indentifying 
body marks, was determined to be normal at that time.  

A VA clinical record dated in December 1991 reveals the 
Veteran presented to obtain test results.  He had previously 
appeared in the emergency room for complaints of abdominal 
cramping which had totally resolved.  The Veteran felt well 
and did not have any gastrointestinal complaints.  A stool 
culture was negative.  There was an annotation of question 
cysts seen and another annotation of question positive ova 
and parasite - symptoms resolved.  

At the time of a Persian Gulf examination in June 1993, it 
was noted that the Veteran had E. Coli cysts in his stool.  

An August 1993 clinical record indicates the Veteran reported 
the presence of cramps both day and night.  The assessment 
was Entamoebic Coli.  

At the time of an August 1993 VA general medical examination, 
the Veteran reported he experienced stomach pain and nausea.  
He reported that he was infected with a parasite.  The 
Veteran also reported a history of epigastric distress which 
was relieved by Maalox.  It was noted that entamoebic cysts 
were found in a stool sample.  The examiner opined that this 
was probably not the cause of the Veteran's symptoms.  The 
diagnosis was Entamoeba Coli infestation which was not 
usually pathogenic.  

At the time of a September 1993 VA examination, the Veteran 
reported that he experienced nausea in connection with 
headaches.  

The Veteran completed a Report of Medical History in November 
1994 wherein he denied having or ever having had frequent 
indigestion and stomach, liver or intestinal problems.  

A VA stomach examination was conducted in February 1997.  The 
Veteran reported occasional heartburn with soft bowel 
movements.  There were no symptoms of gastrointestinal 
bleeding, nausea or vomiting.  Diarrhea was present two times 
per month.  He reported intermittent mid-epigastric cramps 
which occurred approximately three times per month.  The 
diagnoses were dyspepsia by history and documented infection 
with Entamoeba Coli in June 1993 which was treated by 
history.  

At the time of a February 1998 VA mental disorders 
examination, the Veteran's main complaint was his stomach.  
He reported he had daily heartburn.  The pertinent diagnosis 
was an Axis III diagnosis of intestinal polyps.  

A VA general medical examination was conducted in January 
1998.  The Veteran reported that he had chronic abdominal 
pain in the past associated with nausea and intermittent 
diarrheal symptoms.  He had a full work-up and the symptoms 
were found not to be related to his work during Desert Storm.  
The examiner noted that a review of the clinical records 
showed the Veteran had not had any recent complaints.  The 
pertinent diagnosis was chronic abdominal pain which appeared 
to be stable with diet and medication.  No acute changes were 
noted.  

In February 1998, examination by flexible sigmoidoscopy 
revealed colonic polyps.  

A VA stomach examination was conducted in November 1998.  The 
Veteran reported soft bowel movements and intermittent 
diarrhea.  His abdomen became intermittently bloated which 
occurred two to three times per year.  Physical examination 
was conducted.  The diagnoses were heartburn/dyspepsia which 
were not necessarily linked to service; and diarrhea and 
Entamoeba Coli cysts in the stool which may be contributing 
to the diarrhea.  

A private clinical record dated in December 1998 reveals the 
Veteran reported severe dyspepsia with marked reflux symptoms 
and frequent episodes of dysphagia which occurred on a nearly 
daily basis.  The symptoms had been slowly progressive over 
the last six years but had been present for probably much 
longer.  There was no prior history of peptic ulcer disease 
but there were complaints of marked abdominal bloating and 
the Veteran may have lactose intolerance.  It was noted that 
the Veteran had severe gastroesophageal reflux and a concern 
for Barrett's esophagus was raised.  It was also opined that 
the Veteran was lactose intolerant which could account for 
the bloating and loose stools.  

An esophagogastroduodenoscopy (EGD) was conducted in January 
1999.  The conclusion from the examination was small hiatal 
hernia and diffuse gastritis.  

A January 1999 biopsy of the esophagus was interpreted as 
revealing early or mild Barrett's esophagus.  Other evidence 
was interpreted as being associated with reflux.  

At the time of a January 2006 hearing conducted by the 
undersigned, the Veteran's representative alleged that the 
Veteran may have been infected with a parasite while serving 
in the Southwest Asia theater.  

On VA examination in October 2006, the Veteran reported 
problems with acid reflux.  He did not have any problems 
during service.  The symptoms began in the mid-90's with 
heartburn.  He also had reflux, especially at night.  He had 
intermittent nausea, no vomiting, no hematemesis or melena.  
He did admit to occasional bloating and gas.  His symptoms 
were chronic and daily, all day, worse at night.  Symptoms 
were worse on an empty stomach.  He complained of soft 
stools.  He reported he had an intestinal infection when he 
returned from the Gulf War.  The diagnoses were 
gastroesophageal reflux and history of Entamoeba Coli cyst 
status post treatment reportedly resolved with acute symptoms 
resolved.  In October 2006, the examiner noted that stool 
studies including fecal leukocytes, E-Coli screen, culture, 
and susceptibility OMP, were all negative.  In November 2006, 
the examiner wrote that he had a chance to review the claims 
file but this review did not warrant a change in any of the 
prior information.  

In February 2009, a VA examiner wrote that it was less likely 
than not that the Veteran's gastroesophageal reflux was 
related to service.  It was not incurred in, manifested in or 
etiologically related to the Veteran's active duty service.  
The examiner noted that the Veteran's self-reported history 
was the symptoms began several years after service.  The 
examiner also noted that gastroesophageal reflux was not 
related to the Veteran's exposure to E. Coli or mycoplasma as 
gastroesophageal reflux was not a complication or potential 
consequence of such infections.  The examiner also found that 
the Veteran did not have any indicated conditions during 
service which would lead to gastroesophageal reflux so 
gastroesophageal reflux was not linked to active duty.  

The evidence set out above demonstrates that the majority of 
the health care professionals who have examined the Veteran 
for his gastrointestinal complaints of attributed the 
symptomatology to known diagnoses.  Two reports of VA 
examinations (August 1993 and January 1998) did not result in 
actual diagnoses of gastrointestinal disorders.  All the 
other evidence of record which pertains to gastrointestinal 
complaints indicates, either that the symptomatology was no 
longer present or it was attributed to various diagnoses 
including dyspepsia, intestinal polyps, Entamoeba Coli cysts, 
Barrett's esophagus and primarily and most recently 
gastroesophageal reflux.  The Board finds that the 
preponderance of the competent evidence of record attributes 
the Veteran's gastrointestinal complaints to know diagnoses.  

The only other evidence of record which indicates that the 
Veteran had gastrointestinal symptoms which were caused by a 
undiagnosed illness is the Veteran's own allegations and 
testimony and some lay statements.  While the Veteran is 
competent to report on symptomatology he experienced, and the 
authors are competent to report on symptomatology they 
observed, they are not competent to provide a diagnosis for 
this symptomatology.  The issue involved is not a simple 
medical question.  Furthermore, the Veteran's own opinions 
and those of the authors of the lay statements are outweighed 
by the competent medical evidence of record which provides 
known diagnoses for the symptoms he reported he experienced.  
Competent medical evidence is more probative than competent 
lay evidence with regard to determining a diagnosis for a 
medical disorder.  

There is no competent evidence of record linking any 
gastrointestinal disorders to the Veteran's active duty 
service on a direct basis.  In attempting to support the 
Veteran's claim, VA arranged for the claims file to be 
reviewed by a health care professional to determine if, in 
fact, he does have gastrointestinal signs or symptoms which 
are not due to a known diagnosis.  The report of the October 
2006 VA examination resulted in a diagnosis of 
gastroesophageal reflux and history of Entamoeba Coli cyst 
infection.  In a February 2009 addendum, the examiner wrote 
that the Veteran's gastroesophageal reflux was not due to his 
active duty service.  She provided the rationale that the 
gastroesophageal reflux symptoms did not begin until several 
years after discharge.  There is no competent evidence of 
record from a health care professional which links the 
currently existing gastroesophageal reflux to the Veteran's 
active duty service.

There is no competent evidence of record linking Entamoeba 
Coli cysts or residuals of this infection to the Veteran's 
active duty service.  While the Veteran's representative has 
alleged such a link at the time of the January 2006 hearing, 
as a lay person, he is not competent to provide such a link.  
No health care professional has promulgated an opinion 
linking Entamoeba Coli cysts or residuals of this infection 
to the Veteran's active duty service.  While there was some 
evidence of the presence of Entamoeba Coli cysts in December 
1991, this was several weeks after the Veteran's discharge 
earlier the same month.  There is no evidence of record of 
the presence of Entamoeba Coli cysts or residuals during 
active duty.  Physical examination conducted near the time of 
discharge and also the Veteran's own reported in-service 
history does not support a finding of the presence of a 
gastrointestinal disorder during active duty.  

Based on the above, the Board finds that service connection 
is not warranted for a disorder manifested by stomach pain 
and nausea on the basis of an undiagnosed illness.  The Board 
also finds that service connection is not warranted for a 
gastrointestinal disorder on a direct basis.  


Entitlement to service connection for osteoarthritis and/or 
fibrositis and radiculopathy of the cervical and lumbar 
spine, claimed as chronic muscle and joint aches due to an 
undiagnosed illness

The Veteran has claimed entitlement to service connection for 
a disorder manifested by chronic muscle and joint aches which 
he opines is due to an undiagnosed illness.  In April 1993, 
he indicated on his application for compensation that he had 
chronic aching muscles and joints which began in December 
1991.  The Board finds the Veteran's claim must be denied as 
the preponderance of the competent evidence of record 
attributes the Veteran's complaints of muscle and joint aches 
to known clinical diagnoses.  Furthermore, the evidence of 
record does not support a finding that an illness manifested 
by chronic muscle and joint pain is manifest to a degree of 
ten percent or more during the appeal period.  Finally, the 
Board also determines that the preponderance of the evidence 
demonstrates that there is no objective indications of 
chronic disability.  

On Reports of Medical History completed by the Veteran in 
June 1974 and June 1976, he denied having or ever having had 
swollen or painful joints.  

The Veteran completed Reports of Medical History in May 1991 
and November 1991 wherein he denied having or ever having had 
swollen or painful joints.  Physical examination conducted at 
these times did not result in any pertinent findings.  

At the time of a Persian Gulf examination in June 1993, the 
Veteran reported he had pains in all the joints of his body.  

At the time of an August 1993 VA orthopedic examination, the 
Veteran reported that, two weeks after discharge, he began to 
experience pain in the elbows, knees and wrists.  The pain 
occurred most every day but he did not lose any work because 
of this.  Physical examination revealed tenderness in the 
triceps.  The range of motion was normal and painless.  
Strength was normal.  Examination of the wrists revealed no 
deformity, edema, or tenderness.  The range of motion of the 
wrists was completely normal and painless.  Strength was 
normal.  Examination of the knees revealed no abnormality 
with the exception of some crepitus in the right knee but not 
the left.  The range of motion was normal.  The impression 
was possible degenerative joint disease involving the elbows, 
wrists and knees.  The examiner wrote that this was a case 
from Desert Storm which was hard to evaluate and make a firm 
diagnosis on.  The examiner did not find any very significant 
objective evidence of disease involving areas the Veteran 
complained of, but the examiner could not dispute the 
Veteran's claim.  

The Veteran was involved in a motor vehicle accident in 
December 1993.  He sought treatment for neck and back pain.  
The diagnosis was acute cervical and lumbosacral sprain.  

The Veteran completed a Report of Medical History in November 
1994 wherein he indicated that he had or had had swollen or 
painful joints.  The document was annotated to indicate the 
Veteran reported he had muscle aches since Desert Storm.  

A May 1995 emergency room note indicates that the Veteran was 
involved in a motor vehicle accident and was complaining of 
pain in his neck and back problems.  

In October 1995, the Veteran sought treatment for an injured 
tailbone, left knee and elbow.  He reported that he slipped 
on oil going down stairs while at work.  

A VA joints examination was conducted in February 1997.  The 
Veteran reported the gradual onset of migratory arthralgias 
and maligns four to five months after returning from the 
Persian Gulf.  He denied any previous problems with his bones 
or joints.  The pain did not seem to be activity related.  He 
was able to work as a repairman without serious limitations.  
He denied that he had any ongoing constitutional symptoms.  
Physical examination revealed that his spine had a well 
preserved range of motion without tenderness.  The hips had a 
full range of motion without irritability.  The knees had no 
swelling or effusion, a full range of motion and normal 
stability.  The ankles were supple without swelling or 
tenderness, as were the feet.  The diagnoses were very mild 
osteoarthritis of the right ankle, non-union deformity of the 
right fifth metacarpal.  

Electromyography (EMG) testing conducted in February 1997 was 
interpreted as revealing possible bilateral S1 radiculopathy, 
signs of C8-T1 non-active radiculopathy and signs of possible 
L4-5 radiculopathy and femoral neuropathy.  

February 1997 X-rays of the hips, wrists and shoulder were 
interpreted as being normal.  X-rays of the ankles revealed 
minimal to minor entheseopathy in the calcanei but were 
otherwise unremarkable.  X-rays of the elbows revealed linear 
areas of high density which were of uncertain clinical 
significance.  X-rays of the knees revealed osteoarthritis 
changes in the patellofemoral compartment.  

At the time of a VA joints examination which was conducted in 
July 1997, the Veteran complained of pain in all his joints.  
He declined to identify any joints which bothered him more 
than the others.  He could not give a definite date when his 
problems began beyond saying they began in service.  There 
was no history of trauma in service.  With regard to 
objective findings, the examiner wrote that it would be 
unreasonable to examine every joint in the body.  The 
examiner found it obvious that, as the Veteran walked around, 
went up and down stairs and opened doors, he functioned very 
normally.  The examiner wrote that he was sure that he would 
find nothing specific in any of his joints.  As a result, the 
examiner decided to focus on the Veteran's shoulders.  The 
Veteran reported that his shoulders hurt just like all his 
other joints.  Physical examination revealed normal 
shoulders.  The range of motion of both shoulders was normal.  
The Veteran was able to carry out the range of motion 
effortlessly and from the objective standpoint, painless, 
although the Veteran reported his joints hurt.  The examiner 
opined that there was no objective evidence of symptoms 
involving the joints orthopedically.  In the examiner's 
opinion, the symptoms reported did not represent an 
undiagnosed illness.  The diagnosis was universal arthralgia 
with no objective evidence substantiating the same.  

A VA joints examination was conducted in November 1997.  The 
Veteran complained of multiple joint pain which had been 
present since 1992 with soreness in all his joints, 
especially at night, with occasional swelling in the wrists, 
elbows and knees.  The Veteran reported being sick five 
months after returning to the United States.  He denied 
constitutional symptoms or signs.  Physical examination 
revealed slight tenderness in the neck.  The shoulders had a 
full range of motion.  The elbows, wrists, and hands had a 
full range of motion, slight tenderness on full range of 
motion, and multiple tender trigger points.  The hips and 
knees had a full range of motion, but were slightly tender 
with the full range of motion.  The range of motion of the 
hips was normal.  Knee range of motion was from 0 to 140 
degrees and extension was to 0 degrees.  The ankle range of 
motion was normal.  Shoulders, elbows, forearms and wrists 
had a full range of motion.  The diagnoses were mild 
osteoarthritis of the knees and probable fibrositis.  The 
examiner noted that the Veteran had objective and X-ray 
findings of mild osteoarthritis.  There was evidence of 
fatigue and multiple trigger points with a clinical picture 
of a variant of fibromyalgia.  The Veteran's condition 
started after his returning from the Persian Gulf War and 
could be partly related to his service in Kuwait.  The 
examiner felt that "this was somewhat service connected."  

A December 1997 private clinical record indicates that the 
Veteran was complaining of pain in the lumbar region since 
injuring his back during active duty.  The probable diagnosis 
was possible herniated disc.  

A VA general medical examination was conducted in January 
1998.  The Veteran complained of intermittent, diffuse 
symptoms related to arthritides and occasional radiculopathy 
into his back and into his legs.  The pertinent diagnosis was 
complaint of arthritides and fibrositis which was not noted 
at the time of the examination; low back pain secondary to a 
motor vehicle accident and asymptomatic at the time of the 
examination.  

In March 1998, a private physician wrote that the Veteran had 
significant lumbosacral sprain/strain with radiculopathy.  

A MRI performed in September 1998 was conducted due to 
indications of back and left upper leg pain.  The 
interpretation of the testing was no disc herniation 
identified and degenerative changes involving the left L4-5 
facet joint.  

In June 1999, a private physician wrote that the Veteran had 
severe left-sided sciatica and low back pain.  

In February 2000, the Veteran complained of muscle and joint 
pains.  He had a work-related injury where he fell and hurt 
his back and left leg with residual pains in a sciatic 
distribution.  Physical examination revealed that muscles 
were of normal size and power without tenderness.  There was 
some pain in the hips on manipulation of the left leg which 
the Veteran related to a work injury.  

In June 2000, a private physician wrote that the Veteran had 
lumbosacral strain on the left side with radiculopathy 
manifest on MRI by degenerative changes.  

Lay statements associated with the claims file indicate that 
the Veteran complained to the authors of muscle and joint 
pains.  

In October 2000, the Veteran reported that he had so much 
muscle and joint pain that he stayed home from work for three 
days.  

A private physician wrote in October 2001 that the Veteran 
had degenerative disc disease at multiple levels and left L4-
5 facet joint pathology which was permanent.  

In March 2002, the Veteran claimed service connection for a 
lower back condition which occurred in May 1987.  

A private physician wrote in September 2003 that the Veteran 
had injury and surgery on the right ring and small fingers 
three years prior.  X-rays revealed degenerative changes.  
Physical examination revealed some limited motion.  

A VA hand examination was conducted in March 2004.  The 
Veteran complained of right fifth finger abduction and 
numbness.  The impression was status post fracture of the 
fifth finger with minimal weakness and residuals dysesthesia.  

A VA spine examination was conducted in July 2004.  The 
Veteran complained of intermittent spine pain.  The pain was 
sharp and traveled down to his toes.  The spine was non-
tender and so were the hips.  Left paraspinal tenderness was 
present at L5-S1. The diagnosis was status post trauma in the 
military with no objective findings.  

A private clinical record dated in December 2004 indicates 
the Veteran complained of left side lumbosacral joint 
tenderness and left-sided radiculopathic findings.  

A VA orthopedic examination was conducted in August 2006.  
The Veteran complained of daily back pain.  The pain was 
described as being sharp and traveling down his left leg to 
his toes.  Physical examination revealed that there was no 
tenderness in the spine or hips.  The diagnosis was minimal 
degenerative joint disease and status post trauma in the 
military with no objective findings.  

At the time of an October 2006 VA examination, the Veteran 
reported problems with muscle pain since the 1990's.  He 
reported muscle pain in the arms and legs and also joint pain 
in the arms and legs, shoulders, elbows, hands, knees, ankles 
and feet.  The pain was variable and sometimes present only 
in the arms and at other times present only in the legs or 
sometimes both.  Muscle pain and joint pain were not daily.  
Some days were worse than others and the pain may last for up 
to a month when it did occur.  The symptoms reportedly had 
been going on for years since the Veteran's return from the 
Gulf.  Physical examination revealed symmetric, firm muscles 
and a full range of motion.  There was no joint swelling or 
effusion.  No trigger points were noted.  The diagnoses were 
degenerative joint disease of the lumbosacral spine, 
degenerative joint disease of the thoracic spine, 
osteoarthritis of the knees, healed old fracture of the fifth 
digit, minimal to minor entheseopathy of the bilateral 
calcanei, headaches, depression, migratory myalgias and 
intermittent fatigue.  With regard to the migratory myalgias, 
the examiner determined that there was no objective evidence 
of disease and the symptoms did not rise to a level of a 
diagnosis.  The symptoms were variable, intermittent and did 
not limit functional capacity.  The examiner opined that this 
did not represent an undiagnosed illness.  The Veteran did 
have chronic depressive symptoms and the somatic complaints 
may likely be caused or related to the depression.  In 
December 2006, the examiner wrote that the claims file had 
been reviewed and did not change the prior findings.  

The preponderance of the medical evidence indicates that the 
Veteran's complaints were attributed to known diagnoses 
including arthritis, radiculopathy, strains and sprains.  
Furthermore, the Board finds that the preponderance of the 
medical evidence demonstrates that there were no objective 
signs that were perceptible to examining physicians nor non-
medical indicators that were capable of independent 
verification.  The Board finds that the Veteran's complaints 
of muscle and joint aches are not manifest to a degree of 10 
percent or more.  The majority of the physical examinations 
performed indicate that the Veteran had a full range of 
motion of the joints.  The Board notes that a rating of 10 
percent requires at least some limitation of motion under the 
appropriate Diagnostic Code for evaluation of joint 
disability.  See VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Codes 5201, 5205-5208, 5213, 5214, 
5215, 5235-5243, 5250-5253, 5256, 5260, 5261, 5270, and 5271.  
Finally, the Board notes that the Veteran's complaints have 
been attributed to nonservice-connected chronic depression.  

The only other evidence which indicates that the Veteran has 
a disorder manifested by muscle and joint pain which is due 
to an undiagnosed illness is the Veteran's allegations, those 
of his representative and lay statements.  None of this 
consists of competent evidence demonstrating the current 
existence of a undiagnosed illness.  The assertions are from 
lay persons who, as set out above, are not competent to 
provide evidence of a current diagnosis or etiology for the 
claimed disorders.  They do not consist of simple diagnoses 
nor are they disorders capable of lay observation.

There is no competent evidence of record which links 
currently existing disorders manifested by joint or muscle 
pain to the Veteran's active duty service on a direct basis 
other than his right ring and little fingers, lumbar strain, 
degenerative joint disease and disc disease, L4-5, and facet 
joint pathology, for which service connection has already 
been granted.  

The above leads the Board to find that service connection is 
not warranted for a disorder manifested by muscle aches and 
joint pain due to an undiagnosed illness nor is it warranted 
for osteoarthritis or fibrositis.  


Entitlement to service connection for a disorder manifested 
by fatigue, claimed as due to an undiagnosed illness

The Veteran has claimed entitlement to service connection for 
a disorder manifested by fatigue which he claims is due to an 
undiagnosed illness.  The Board finds the claim must be 
denied.  While there are complaints of record regarding 
fatigue, the reported symptomatology does not equate to a 
rating of 10 percent or more to warrant presumptive service 
connection under 38 C.F.R. § 3.317.  See 38 C.F.R. 
§ 3.317(a)(1)(i).  Under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, a 10 percent rating for 
chronic fatigue syndrome requires incapacitation (bed rest 
and treatment by a physician necessary) of at least one week 
total duration per year or symptoms that are controlled by 
continuous medication.  38 C.F.R. § 4.88b, Diagnostic Code 
6354.  There is no evidence of record demonstrating that a 
disorder manifested by fatigue was productive of any 
incapacitation as defined nor is there evidence demonstrating 
that the Veteran was taking continuous medication to control 
symptoms of fatigue.  

At the time of Southwest Asia Deployment/Redeployment 
examinations which were conducted in May 1991 and November 
1991, the Veteran denied fatigue.  

At the time of a Persian Gulf examination in June 1993, the 
Veteran reported he gets very tired.  

In November 1994, the Veteran reported that he ran eight 
miles per week and fast walked 4 miles per week.  

The report of a VA examination conducted in November 1997 
includes the annotation that there was evidence of fatigue.  
It is not apparent to the Board upon what basis the examiner 
made the finding that there was evidence of fatigue as no 
pertinent complaints were recorded and no pertinent objective 
findings were included in the examination report.  

A VA general medical examination was conducted in January 
1998.  The Veteran reported that he had felt tired and run 
down continuously since service during Desert Storm.  The 
pertinent diagnosis was fatigue which may be secondary to 
depression.  

At the time of a VA mental disorders examination which was 
conducted in February 1998, the Veteran reported that his 
energy level was okay but he seemed to run out of energy 
approximately once per month and this may last a day until he 
gets enough rest.  With regard to the question of a 
relationship between fatigue and a psychiatric condition, the 
examiner opined that the Veteran's complaints of fatigue did 
not appear to be related to an official mental disorder.  The 
examiner wrote that this does not represent the symptoms of 
an undiagnosed illness.  It was noted that the Veteran's work 
history supported a finding that the lethargy had resolved.  
The examiner concluded by writing that, given that the 
Veteran works 40+ hours per week and does not complain of 
fatigue at the time of the examination, the data supports a 
diagnosis of resolved adjustment disorder.  

In November 2000, the Veteran complained, in part, of 
fatigue.  

An October 2001 VA clinical record includes an annotation of 
unresolved problems including tiredness and fatigue.  In 
February 2001, the Veteran complained, in part, of fatigue 
and being tired.  

In August 2003, it was noted the Veteran reported he had low 
energy.  

An August 2003 private clinical record indicates the Veteran 
had symptoms of depression which included decreased energy.  

In November 2003, the Veteran reported he was experiencing 
fatigue.  

A private psychiatric evaluation was conducted in November 
2003.  The Veteran reported that he had been depressed since 
the age of 20 but over the last five years he had been 
consistently more depressed and his wife said he had no 
energy, drive or ambition.  Mental status examination 
revealed the Veteran reported no energy, drive, motivation or 
ambition.  The pertinent diagnoses were recurrent major 
depression and chronic dysthymia.  

The Veteran testified before the undersigned in January 2006 
that he did not feel his fatigue was linked to a mental 
disorder but was due to his service in the Persian Gulf War.  
He felt he had a physical sense of tiredness.  He said he had 
a normal level of energy when he went to the Gulf but he 
wasn't the same when he returned.  He lacked the physical 
ability to get things done and generally felt fatigued.  The 
episodes could last for days.  The Veteran's spouse testified 
that the Veteran had a normal level of energy when he went to 
the Gulf but he came back remarkably different.  

A VA chronic fatigue syndrome examination was conducted in 
October 2006.  The Veteran reported that, since the mid 
1990's, he has had problems with fatigue.  He reported he 
felt very tired, wasted and weak on an intermittent basis.  
It was not a daily problem.  The fatigue was not related to 
any particular activity, diet or identifiable factor.  It 
might last for several days.  He might also be symptom free 
for days to weeks at a time.  He reported being evaluated by 
physicians which have all been negative.  He worked out 
several times per week, walking two to two and a half miles 
and also performing warm-ups prior to the exercise.  He 
denied any fatigue following exercise lasting for 24 hours or 
greater.  He reported that his symptoms had an acute onset 
initially.  He would take days off from work when he felt 
stressed or depressed.  He did not indicate that he would 
take days off when he felt fatigued.  He reported he had some 
sleep disturbance when depressed or if he had bad pain but he 
was generally able to get back to sleep.  He did not have any 
specific diagnosis of chronic fatigue syndrome nor was he 
receiving treatment for the disorder.  He denied taking 
medication for chronic fatigue.  He worked full time and his 
job was physical including climbing onto roofs and into 
basements, carrying equipment.  The Veteran reported he was 
able to do his work without difficulties or impairment.  
There were no incapacitating episodes.  Physical examination 
was conducted.  The examiner opined that the examination did 
not meet the criteria required for a diagnosis of chronic 
fatigue syndrome.  It was specifically noted that the Veteran 
did not have new onset of debilitating fatigue severe enough 
to reduce or impair his average daily activity below 50% of 
his pre-illness activity level.  In an addendum to the 
examination report, the examiner opined that the examination 
she conducted was without objective evidence of disease and 
did not rise to a level of a diagnosis.  In the examiner's 
opinion, the Veteran's fatigue was not due to an undiagnosed 
illness.  The examiner noted that the Veteran had chronic 
depressive symptoms of variable intensity and duration and 
his somatic complaints might likely be caused or related to 
this depression.  

The Board finds the above evidence demonstrates that the 
Veteran's fatigue does not rise to a level of a 10 percent 
disability rating or more under Diagnostic Code 6354.  There 
is no evidence of record demonstrating that the Veteran had 
been prescribed bed rest to treat the fatigue and the Veteran 
specifically denied taking any medication for the disorder.  

There is no competent evidence of record which indicates that 
the Veteran has or had chronic fatigue syndrome.  There is no 
competent evidence of record linking currently existing 
chronic fatigue syndrome to the Veteran's active duty service 
on a direct basis.

Service connection is not warranted for fatigue on the basis 
of a undiagnosed illness nor is service connection warranted 
on a direct basis for chronic fatigue.  


ORDER

Service connection for Entamoeba coli and for a disorder 
manifested by stomach pain and nausea including as due to a 
undiagnosed illness is denied.

Service connection for osteoarthritis and/or fibrositis and 
radiculopathy of the cervical and lumbar spine, claimed as 
chronic muscle and joint aches due to a undiagnosed illness 
is denied.  

Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
a skin rash which he opines is due to an undiagnosed illness.  
In an attempt to support the Veteran's claim, VA arranged for 
a skin examination to be conducted in September 2006.  The 
examiner took the Veteran's subjective history and performed 
a physical examination.  The diagnoses from the examination 
were xerosis, seborrheic dermatitis and hand 
eczema/dermatitis.  The examiner opined that it was unlikely 
that any of the disorders were caused by the Veteran's 
military service.  Significantly, the examiner did not 
provide any rationale for why she determined that the skin 
disorders were not etiologically linked to the Veteran's 
active duty service.  Unfortunately, the Board finds that the 
lack of rationale provided by the VA medical examiner limits 
the probative value of this medical opinion.  Where examiners 
do not provide an explanation for their opinions that 
includes some discussion of the evidence, it becomes 
difficult for the Board to provide reasons or bases for why 
it finds the medical opinion persuasive or unpersuasive in 
rendering a decision on the particular claim on appeal.  

The Board notes there is some evidence of record of the 
presence of skin disorders during the Veteran's last period 
of active duty service.  On a Southwest Asia 
demobilization/redeployment examination which was conducted 
in November 1991, the Veteran reported that he had a rash, 
skin infection or sores.  The document was annotated to 
indicate that the Veteran had partially resolved jock itch 
which was spreading.  The Board notes the Veteran denied the 
same symptomatology at the time he completed another 
Southwest Asia demobilization/redeployment examination in May 
1991.  However, the Veteran denied the same symptomatology on 
at the time he completed Reports of Medical History in May 
1991 and November 1991.  

The Board finds that, due to a lack of rationale included for 
the etiology opinion regarding the Veteran's skin claim, the 
issue must be returned to the individual who conducted the 
examination and request that she provide a rationale for why 
she determined there was no link between the currently 
existing skin disorders and the Veteran's active duty 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for skin disorders since April 
2005.  After securing any necessary 
releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  

2.  Contact the examiner who conducted 
the September 2006 VA skin examination 
and request that she provide a rationale, 
based on the evidence of record and sound 
medical principles, as to why it was 
determined that the currently existing 
skin disorders were not incurred in or 
aggravated by the Veteran's active duty 
service.  The examiner must address the 
evidence of in-service complaints of skin 
problems.  

If the examiner who conducted the 
September 2006 VA examination is 
unavailable, arrange to have the Veteran 
examined by a suitably qualified health 
care professional who should examine the 
Veteran and provide an opinion as to 
whether he has a skin rash, and, if so, 
to determine the nature and etiology of 
that rash.  The claims file must be made 
available to the examiner, and the 
examination report should reflect review 
of pertinent documents therein by the 
examiner, including the November 1991 
separation examination and clinical 
records proximate to the veteran's 
service.

For each skin disorder present, the 
examiner should assign a diagnosis.  For 
each diagnosed skin disorder, the 
examiner should state whether it is at 
least as likely as not (a 50 percent 
likelihood or greater) that the current 
skin disorder was incurred in, manifested 
in, or is etiologically related to the 
veteran's service.  If the veteran has a 
skin disorder for which no diagnosis is 
appropriate, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent likelihood 
or greater) that the veteran has an 
undiagnosed skin disorder which may be a 
manifestation of an undiagnosed illness 
related to the veteran's Persian Gulf 
service.  A complete rationale for all 
opinions advanced must be provided by the 
examiner.  

3.  Readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


